DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the mirrors deploy away from the vehicle and claim 10 contradicts claim 1 by reciting that the mirrors are fixed.
Claim Rejections - 35 USC § 103
Claim s 1, 4-8, 10-12, 14, 15, 19-20, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO ‘412
     The PG Pub to Yamamota  discloses an autonomous mobile device (1) comprising: motors (12a, 12b) to control driving of the autonomous mobile device (1); a laser range finder (21) serving as a scanning-type distance sensor and configured to measure a distance to objects in an environment surrounding the autonomous mobile device (1), the laser range finder (21) disposed in a housing provided at a middle of a distance detecting section (20); mirrors (22a, 22b, 28) remote from the housing of the laser range finder (21), the mirrors (22a, 22b, 28) configured to reflect received laser beams towards the laser 
[0028] FIG. 1 is a view schematically illustrating a configuration of an 
autonomous mobile device 1 in accordance with Embodiment 1 of the present 
invention.  The autonomous mobile device 1 includes a vehicle body 10 and a 
distance detecting section 20 provided on a front side of the vehicle body 10.  
The vehicle body 10 has a box shape.  The distance detecting section 20 detects 
an obstacle and a difference in level of a floor surface.  A driving wheel 11a, 
a motor 12a for driving the driving wheel 11a, and an auxiliary wheel 13a are 
provided on a right side of the vehicle body 10.  Similarly, a driving wheel 
11b, a motor 12b for driving the driving wheel 11b, and an auxiliary wheel 13b 

 
[0029] A laser range finder 21 (LRF), serving as a scanning-type distance 
sensor, is provided at a middle of the distance detecting section 20.  Mirrors 
22a and 22b each of which reflects a laser beam emitted from the laser range 
finder 21 are provided on respective right and left sides of the distance 
detecting section 20.  The laser range finder 21 and the mirrors 22a and 22b 
are fixed at respective given positions with use of attaching angles (not 
illustrated).  A positional relationship between the laser range finder 21 and 
the mirrors 22a and 22b will be later described in detail. 
 
[0030] The autonomous mobile device 1 further includes a controlling section 14 
for controlling the motors 12a and 12b, the laser range finder 21, and the 
like.  The controlling section 14 communicates with the motors 12a and 12b via 
a cable (not illustrated), radio transmission (not illustrated), or the like, 
and controls a rotation frequency of each of the motors 12a and 12b, which are 
provided on the respective right and left sides of the vehicle body 10, so that 
the autonomous mobile device 1 moves forward or backward or turns around.  
Furthermore, the controlling section 14 communicates with the laser range 
finder 21 via a cable (not illustrated), radio transmission (not illustrated), 
or the like, and reads a value outputted by the laser range finder 21 so as to 
(i) calculate a distance to an obstacle present ahead the autonomous mobile 
device 1 or (ii) calculate a height from a floor surface to the mirrors 22a and 
22b and determine whether or not there is a difference in level of the floor 

 
[0031] FIG. 2 is a plan view illustrating the distance detecting section 20 as 
viewed from above.  A measuring principle of the laser range finder 21 is as 
follow.  That is, the laser range finder 21 measures a distance to an object in 
accordance with time for a laser beam to be emitted, reflected by the object, 
and then return to the laser range finder 21 (time-of-flight).  According to a 
scanning-type distance sensor, it is possible to measure a distance to an 
object present on a plane surface at a given height from a floor surface, by 
scanning a forward area in a fan-like manner while causing a laser beam emitted 
from a transmitter to be reflected by a spin mirror. 
 
[0032] According to the autonomous mobile device 1 of the present invention, a 
scan area scanned by the laser range finder 21, which is of a scanning type, is 
divided into three areas .theta.1, .theta.2, and .theta.3, and laser beams L1 
through L3 emitted to the respective areas .theta.1, .theta.2, and .theta.3 are 
individually used to detect (i) an obstacle present ahead of the autonomous 
mobile device 1 or (ii) a difference in level of a floor surface (see FIG. 2).  
Specifically, the laser beam L2 emitted to the area .theta.02 is emitted 
forward without being reflected, and used to detect an obstacle present on a 
plane surface at a given height from the floor surface.  Meanwhile, the laser 
beam L1 emitted to the area .theta.1 is reflected toward the floor surface by 
the mirror 22a provided in the area .theta.1, whereas the laser beam L3 emitted 
to the area .theta.3 is reflected toward the floor surface by the mirror 22b 

detect a difference in level of the floor surface.  Note that the autonomous 
mobile device 1 of the present invention employs the laser range finder 21 
which scans the scan area, including the three areas 
(.theta.1+.theta.2+.theta.3), that is at an angle of 270 degrees and which has 
a scanning rate of up to 15 times per second.
[0045] FIGS. 7 and 8 are schematic views for explaining configurations of 
autonomous mobile devices 2A and 2B, respectively, in accordance with 
Embodiment 2 of the present invention.  The configurations of the autonomous 
mobile devices 2A and 2B of Embodiment 2 are different from that of the 
autonomous mobile device 1 of Embodiment 1 in that arrangement of mirrors 22a 
and 22b is modified.  In the other points, the configurations of the autonomous 
mobile devices 2A and 2B of Embodiment 2 are identical to that of the 
autonomous mobile device 1 of Embodiment 1 and accordingly, identical 
descriptions will be omitted. 
 
[0046] According to the configuration of the autonomous mobile device 2A 
illustrated in FIG. 7, inclination angles of the mirrors 22a and 22b are each 
set to less than 45 degrees so that positions to which respective laser beams 
L1 and L3 are emitted are located outside respective moving lines of auxiliary 
wheels 13a and 13b.  The configuration of the autonomous mobile device 2A 
allows a detection of a position of a wall surface by causing the laser beam L1 
or L3 to be emitted to the wall surface, in a case where the autonomous mobile 
device 2A, for example, approaches the wall surface.  It is therefore possible 

 
[0047] According to the configuration of the autonomous mobile device 2B 
illustrated in FIG. 8, inclination angles of the mirrors 22a and 22b are each 
set to more than 45 degrees so that positions to which respective laser beams 
L1 and L3 are emitted are located inside respective moving lines of auxiliary 
wheels 13a and 13b.  The configuration of the autonomous mobile device 2B 
allows a detection, with use of the laser beam L1 or L3, of a dust or like 
present within an area in which the autonomous mobile device 2B moves, in a 
case where the autonomous mobile device 2B is, for example, used as an 
automated cleaning robot. 
 
[0048] Note that the positions to which the respective laser beams are emitted 
can be adjusted by, instead of adjusting the inclination angles of the mirrors 
22a and 22b, adjusting a distance dl from a laser range finder 21 to the 
mirrors 22a and 22b or alternatively adjusting both of the inclination angles 
of the mirrors 22a and 22b and the distance d1. 
 
[0049] For example, in FIG. 7, by (i) setting each of the inclination angles of 
the mirrors 22a and 22b to less than degrees and (ii) shortening the distance 
d1, it is possible to cause the laser beams to be emitted to a floor surface 
100 on the moving lines ahead of the auxiliary wheels 13a and 13b, as with the 
case of Embodiment 1.  In this manner, it is also possible to freely change 
light paths of the laser beams L1 and L3 without changing the positions to 

devices 2A and 2B to be arranged such that the light paths of the laser beams 
do not interfere with another member. 
 
Embodiment 3 
 
[0050] FIG. 9 is a side view for explaining a configuration of an autonomous 
mobile device 3 in accordance with Embodiment 3 of the present invention.  The 
configuration of the autonomous mobile device 3 of Embodiment 3 is different 
from that of the autonomous mobile device 1 of Embodiment 1 in that (i) a laser 
range finder 21 and mirrors 22a and 22b are provided at respective middle 
positions between a front side and a rear side of a vehicle body 10 and (ii) an 
auxiliary mirror 28 is further provided.  In the other points, the 
configuration of the autonomous mobile device 3 of Embodiment 3 is identical to 
that of the autonomous mobile device 1 of Embodiment 1 and accordingly, 
identical descriptions will be omitted. 
 
[0051] As illustrated in FIG. 9, the autonomous mobile device 3 of Embodiment 3 
is configured such that (i) the laser range finder 21 and the mirrors 22a and 
22b are provided at the respective middle positions between the front side and 
the rear side of the vehicle body 10 and (ii) the auxiliary mirror 28, capable 
of changing an inclination of its reflective surface, is further provided 
between (a) the mirrors 22a and 22b and (ii) a floor surface 100.  According to 
the autonomous mobile device 3, by changing the inclination of the reflective 

L3, reflected by the mirror 22a and 22b toward the floor surface near a middle 
of the vehicle body 10, to reflect toward the floor surface ahead of auxiliary 
wheels 13a and 13b or toward the floor surface behind driving wheels 11a and 
11b.
The additional feature of claim 4 is identical to the disclosure of Yamamoto (see paragraphs [0031], [0032], [0O45]~[QG51] and figures 2, 7-9: the mirrors (22a, 22b, 28) are configured to reflect emitted laser beams (LI, L3) from the laser range finder (21) to the environment).

The additional feature of claim 5 is identical to the disclosure of Yamamoto (see paragraphs [0031], [0032], [0945]-[G051] and figures 2, 7-9; the emitted laser beams (LI, L3) and the received laser beams).

The additional feature of claim 6 is identical to the disclosure of Yamamoto (see figures 2, 7-9: the mirrors (22a, 22b, 28) are planar front surface mirrors).

The additional feature of claim 7 is identical to the disclosure of Yamamoto (see paragraph [0028] and figure 1: the mirrors (22a, 22b) are rigidly affixed to a vehicle body (10)).

The additional feature of claim 8 would be easily derived from the disclosure of Dl (see figures 1, 7-9; the mirrors (22a, 22b, 28) are positioned externally from the housing of the laser range finder (21)).

The additional features of claims 10-12 would be easily derived from the disclosure of Yamamoto (see paragraphs [45]-[51] and figures 7-10: an angle of the mirrors (22a, 22b, 28) is adjusted). See in particular paragraph 48. Popping up is regarded as protruding from the surface of the vehicle 1. The 

The additional feature of claim 14 is identical to the disclosure of Yamamoto (see paragraph [0050] and figure 9: the mirrors (22a, 22b, 28) include a first mirror (22a, 22b) and a second mirror (an auxiliary mirror. 28)).

The additional feature of claim 15 is identical to the disclosure of Yamamoto (see figure 9: the first mirror (22a, 22b) and the second mirror (28) are non-coplanar).

The additional feature of claims 19 and are 20 is identical to the disclosure of Yamamoto (see paragraphs [0045]-[0051] and figures 7-9: controlling an operation of the mirrors (22a, 22h, 28) by adjusting the angle of the mirrors 22a, 22b and 28. Claims 24 and 25 recite a camera and radar as the sensors which are well known alternatives to lidar and lasers and would have been obvious substitutions here in order to detect the surroundings.

Claims 2, 3, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto  as applied to claims 1, 4-12, 14, 15, 19 and 20 above, and further in view of McWhirter et al.‘780.
     The modified reference to Yamamoto lacks the exact disclosure of detecting vibration of the mirrors and calibrating the control system as well as damping the vibrations of the mirrors. McWhirter discloses these features in paragraphs 25 and 95-97.
[0025] FIG. 1 illustrates an example light detection and ranging (lidar) system 
100.  The lidar system 100 may be referred to as a laser ranging system, a 
laser radar system, a LIDAR system, a lidar sensor, or a laser detection and 
ranging (LADAR or ladar) system.  The lidar system 100 may include a light 
source 110, a mirror 115, a scanner 120, a receiver 140, and a controller 150.  
The light source 110 may be, for example, a laser which emits light having a 
particular operating wavelength in the infrared, visible, or ultraviolet 
portions of the electromagnetic spectrum.  As a more specific example, the 
light source 110 may include a laser with an operating wavelength between 
approximately 1.2 .mu.m and 1.7 .mu.m.

and/or a receiver field of view across a field of regard of the lidar system 
100, the controller 150 provides a drive signal to the scanner 120 for rotating 
the scanning mirrors across a horizontal FOR and a vertical FOR, respectively, 
to direct light pulses toward different points within the field of regard.  For 
example, two scanning mirrors may be controlled to follow a scan path that 
substantially covers the 60.degree..times.20.degree.  FOR.  When vibration 
occurs at the lidar system 100 for example, via bumps in the road, wind, or 
other external conditions, the light pulses may be directed toward points that 
are offset from the field of regard due to the vibration.  For example, the 
drive signal may cause a vertical scanning mirror to direct each of the light 
pulses at 0.degree.  vertically as the horizontal scanning mirror directs the 
light pulses at several horizontal orientations across a 60.degree.  horizontal 
FOR.  However, due to the effects of vibration, the light pulses may be 
directed vertically in a sinusoidal manner alternating between -1.degree.  and 
1.degree.  vertically as the horizontal scanning mirror directs the light 
pulses at several horizontal orientations across the 60.degree.  horizontal 
FOR.  As used herein, a vibration may refer to a periodic vibration (e.g., 
caused by driving over a rough or bumpy road surface), a mechanical shock or 
impulse (e.g., caused by a gust of wind or by driving over a pothole or speed 
bump), an acceleration, a deceleration, a jerk, a jounce, or any suitable 
combination thereof. 
 
[0096] FIG. 8 illustrates the effects of vibration on FOVs of a light source 

similar to the scan pattern 240 as shown in FIG. 5.  Also as described with 
reference to FIG. 7, the scanner 120 scans the FOV.sub.L and FOV.sub.R across 
the field of regard while tracing out the scan pattern 240.  In some 
implementations, to trace out the scan pattern 240, a drive signal is provided 
to horizontal and vertical scanning mirrors.  As shown in FIG. 8, projected 
optical beam 125a indicates an intended orientation for a light pulse (e.g., 
-15.degree.  horizontal and +3.degree.  vertical) as indicated by the drive 
signal.  However, due to the effects of vibration, the actual optical beam 125b 
indicates the actual orientation at which a light pulse is transmitted (e.g., 
-15.degree.  horizontal and +5.degree.  vertical).  To compensate for the 
effects of vibration, the lidar system 110 and/or the vehicle includes a 
gyroscope, accelerator, IMU, or any other suitable vibration sensor.  In some 
implementations, the vibration sensor generates a vibration signal indicative 
of the amount of vibration as a function of time and provides the vibration 
signal to the controller 150.  The controller then generates a compensation 
signal that reduces, minimizes, or negates the effects of the vibration.  For 
example, the compensation signal may be the inverse of the vibration signal.  
For actual output beam 125b, the compensation signal causes the vertical 
scanning mirror to direct the actual output beam 125b 2.degree.  below the 
intended orientation of the drive signal for a combined signal of +1.degree.  
vertical.  In some implementations, the vibration signal is generated in 
real-time (e.g., by continuously or periodically detecting vibration) and a 
corresponding compensation signal is provided with the drive signal to the 

such that previous vibrations are indicative of subsequent vibrations.  
Accordingly, the previous vibrations determined by the vibration sensor are 
used to predict subsequent vibrations for generating the compensation signal. 
 
[0097] The compensation signal may be overlaid onto the drive signal or 
combined in any suitable manner and then the combined signal is provided to the 
scanning mirrors.  The compensation signal and the drive signal may also be 
combined at any suitable point in time.  In one example implementation, the 
drive signal is used to drive the scanner 120 to direct light pulses and then 
the compensation signal is generated and combined with the drive signal in 
response to detecting vibration at the vehicle or the lidar system 110.  In 
another example implementation, vibration is detected and the compensation 
signal is generated and then combined with the drive signal before the drive 
signal is provided to the scanner 120 to direct light pulses.  In some 
implementations, combining a drive signal for the scanner 120 with a 
compensation signal may include adding the compensation signal to the drive 
signal.  For example, the compensation signal (which may correspond to an 
inverse of an amount of vibration) may be electrically added to the drive 
signal, and then the combined signal may be provided to one or more scanning 
mirrors of the scanner 120.  In some implementations, a scanner 120 may include 
one or more scanning mirrors for scanning an output beam 125 across a FOR, and 
the scanner 120 may also include one or more vibration-compensation mirrors.  
Combining a drive signal for the scanner 120 with a compensation signal may 

separately applying the compensation signal to the vibration-compensation 
mirrors.  For example, in addition to horizontal and vertical scanning mirrors, 
a scanner 120 may include a vibration-compensation mirror configured to deflect 
the output beam 125 vertically, and a compensation signal may be applied to the 
compensation mirror to compensate for vertical vibrations experienced by the 
lidar system 100 or the vehicle in which the lidar system 100 operates.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the modified reference of Yamamoto with mirror controls as taught by McWhirter in order to clarify the field of view.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim1 above, and further in view of CN 107985204.
The modified reference to Yamamota lacks the exact disclosure of tractor and trailer pivotally connected together with mirrors on the tractor unit and trailer. Figure 1 of CN ‘204 discloses tractor mirrors 2 and 3 as well as trailer mirror 6. It would have been obvios to provide the modified device of Yamamota  on a tractor trailer with mirrors as taught by CN ‘204 in order to enhance the field of view.
                                                                          Remarks
     See Figures 7 and 10 and paragraphs 46 and 48 of Yamamoto which discloses deploying the mirrors away(tilting away) from the vehicle in autonomous drive mode.
Allowable Subject Matter
Claim 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958.  The examiner can normally be reached on M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICHARD M CAMBY/Primary Examiner, Art Unit 3661